DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trier et al. US 2012/0259383.
Regarding claims 1, 8 and 15:  Trier discloses a waveform generator 40 (figures 4-6) for an IPG (figure 2) of a neurostimulator system (paragraph 0017, spinal cord stimulator), the waveform generator 40 comprising; a computing device 107 (figure 2, “microcontroller”, paragraphs 0041, 0063, 0065 and 0087);  buffer memory’s 606a/b (figure 2, paragraphs 0077, 0080 and 0083), a programmable current regulator 610 (figure 6, paragraphs 0078 and 0085), wherein the buffer memories are coupled 
Regarding claims 6, 13 and 20: Trier discloses the current regulator comprise a plurality of programmable current regulators (paragraph 0056).
Regarding claims 7 and 14: Trier discloses the waveform generator 40 (figures 4-5 is configured to generate a plurality of adjacent square wave pulses to form a continuous waveform (figures 7-10, paragraphs 0090-0096). 
Specifically regarding claims 15-16 and 19-20: The claims are drawn to a product-by-process (i.e. method of manufacture).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed.  See MPEP 2113.  Therefore, claim 15 is rejected based on the same rejections found above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trier et al. US 2012/0259383 in view of Weiss et al. US 2018/0071513.
Regarding claims 2, 9 and 16:  Trier discloses the claimed invention however, Trier does not specifically disclose the use of a FIFO memory.  Weiss however teaches of an implantable pulse generator, which uses FIFO memory (paragraph 0125).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Trier to include FIFO memory, as taught by Weiss, in order to access necessary values (paragraph 0125).   Specifically  regarding claim 16The claims are drawn to a product-by-process (i.e. method of manufacture).  “[E]ven though product-determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed.  See MPEP 2113.  Therefore, claim 16 is rejected based on the same rejections found above.  

Regarding claims 3-4, 10-11 and 17-18:  Trier discloses the claimed invention however Trier does not specifically disclose a current regulator amplifier coupled to the DAC converter and field effect transistor coupled to the current regulator amplifier.  Trier also does not disclose a programmable current source and sink coupled to the DAC.  However, this is considered to be an obvious design choice which would not lead to unexpected results.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed.  See MPEP 2113.  Therefore, claims 17-18 are rejected based on the same rejections found above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792